Name: Commission Implementing Regulation (EU) No 456/2014 of 29 April 2014 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: electronics and electrical engineering;  tariff policy
 Date Published: nan

 6.5.2014 EN Official Journal of the European Union L 133/33 COMMISSION IMPLEMENTING REGULATION (EU) No 456/2014 of 29 April 2014 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN codes indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 12(6) of Council Regulation (EEC) No 2913/92 (2). That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN codes indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 12(6) of Regulation (EEC) No 2913/92 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 2014. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A product (so-called radio-controlled socket set) in a package containing two remote controlled switches and a remote control. Each remote controlled switch is in an individual housing consisting of a plug, a socket, a learning button, a switch and a radio receiver and is designed for a voltage of 230 V and a maximum current of 10 A. The learning button is used for identification between the switch and the remote control. It can also be used as a manual switch. The remote control works within a transmission frequency range of 433,05 - 434,79 MHz over a distance of approximately 30 m and controls both switches independently of each other. The product is used for switching on and off, by remote control, equipment connected to the sockets. 8536 50 80 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8536, 8536 50 and 8536 50 80. The remote control controls the switches independently of each other. Consequently, the product cannot be considered as a functional unit within the meaning of note 4 to Section XVI as the individual components do not contribute together to a clearly defined function. Given its objective characteristics, the function of the product is switching on and off, by remote control, the equipment connected to the sockets. Classification under heading 8526 as radio remote control apparatus is therefore excluded. As the product is used as remote controlled switches, the plug and the socket are considered inherent components needed for its operation. Consequently, classification under subheading 8536 69 90 as plugs and sockets is excluded. The product is therefore to be classified under CN code 8536 50 80 as other switches for a voltage exceeding 60 V.